Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of            
                                , 20      , is made by and between Coldwater
Creek Inc., a Delaware corporation (the “Corporation”), and                  
                                 (“Indemnitee”).

 

WHEREAS, Indemnitee is either a member of the board of directors of the
Corporation (the “Board of Directors”), an officer of the Corporation, or both,
and may also be serving at the request of the Corporation as a director,
officer, employee or agent of other entities, and in such capacity or capacities
is performing a valuable service for the Corporation;

 

WHEREAS, the Corporation is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive liability
insurance and indemnification, due to increased exposure to litigation costs and
risks resulting from their service to such corporations or other entities, and
due to the fact that the exposure frequently bears no reasonable relationship to
the compensation of such directors or officers;

 

WHEREAS, the Board of Directors of the Corporation has concluded that, to retain
and attract talented and experienced individuals to serve or continue to serve
as officers or directors of the Corporation, and to encourage such individuals
to take the business risks necessary for the success of the Corporation, it is
necessary for the Corporation contractually to indemnify directors and officers
and to assume for itself to the fullest extent permitted by law expenses and
damages in connection with claims against such officers or directors in
connection with the performance of their service to the Corporation;

 

WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”), under
which the Corporation is organized, empowers the Corporation to indemnify its
directors, officers, employees and agents by agreement and to indemnify persons
who serve, at the request of the Corporation, as the directors, officers,
employees or agents of other corporations, partnerships, joint ventures, trusts
or other enterprises, and expressly provides that the indemnification provided
by the DGCL is not exclusive;

 

WHEREAS, the Corporation has purchased and presently maintains a policy or
policies of directors’ and officers’ liability insurance covering certain
liabilities that may be incurred by the Corporation’s directors and officers in
the performance of their services to the Corporation, although the Board of
Directors believes, in view of conditions and trends in the insurance market,
that such insurance may be available to the Corporation in the future only at
higher premiums and with greater exclusions;

 

WHEREAS, the Corporation desires and has requested the Indemnitee to serve or
continue to serve as a director, officer, employee or agent of the Corporation
or one or more of

 

1

--------------------------------------------------------------------------------


 

its subsidiaries free from undue concern for claims for damages arising out of
or related to such services to the Corporation;

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on condition that
Indemnitee be indemnified as provided herein; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

 

1.             Definitions.  As used in this Agreement,

 

(a)           The term “agent” shall mean any person who is or was, or who has
consented to serve as, a director, officer, employee, agent, fiduciary, joint
venturer, partner, trustee, manager or other official of the specified person or
entity.

 

(b)           Change in Control.  A “Change in Control” shall be deemed to have
occurred if any of the following occur after the date of this Agreement:

 

(i) any “person” (as such term is used in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
the Corporation, a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or a corporation owned directly or
indirectly by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Corporation representing 15%
or more of the combined voting power of the Corporation’s then outstanding
Voting Securities (or, in the case of each of Dennis Pence or Ann Pence, more
than 24% of such combined voting power on an individual basis or more than 48%
of such combined voting power on a collective basis),

 

(ii) Continuing Directors cease for any reason to constitute a majority of the
members of the Board of Directors, or

 

(iii) (A) the effective time of a merger or consolidation of the Corporation
with any other entity, other than a merger or consolidation which would result
in the Voting Securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least a majority of
the total voting power represented by the Voting Securities of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation, or (B) the date on which stockholders of the Corporation approve
a plan of dissolution or liquidation of the Corporation or an agreement for the
sale, lease, conveyance, disposition or other transfer by the Corporation of (in
one transaction or a series of transactions) all or substantially all of the
Corporation’s assets.

 

(c)           Continuing Directors.  The term “Continuing Directors” shall mean
any individual who either (i) was a director at the beginning of the two year
period preceding such

 

2

--------------------------------------------------------------------------------


 

date of determination or (ii) was nominated for election or elected to the Board
of Directors with the affirmative vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of the two year
period preceding such date of determination or whose election or nomination for
election was previously so approved, but shall exclude any person whose initial
election to the Board of Directors occurs as a result of either an actual or
threatened election contest, other actual or threatened solicitation of proxies
or consents or an actual or threatened tender offer.

 

(d)           Corporate Status.  The term “Corporate Status” refers to the
status of an individual who is or was, or who has consented to serve as, a
director, officer, employee or agent of the Corporation, any subsidiary of the
Corporation or of any other corporation, partnership, joint venture, trust or
other enterprise, in each case either at the request of, for the convenience of,
or otherwise to benefit, the Corporation or a subsidiary of the Corporation.  If
Indemnitee is or was serving as a director, officer, employee or agent of a
subsidiary of the Corporation, Indemnitee shall be deemed to be serving, or to
have served, at the request of the Corporation.

 

(e)           Disinterested Director.  The term “Disinterested Director” means a
director of the Corporation who is not and was not a party to the Proceeding in
respect of which indemnification is sought by Indemnitee.

 

(f)            Expenses.  The term “Expenses” shall include all direct and
indirect costs, fees and expenses (including, without limitation, all attorneys’
fees and disbursements, accountants’ fees, private investigation fees and
disbursements, retainers, court costs, transcript costs, fees of experts, fees
and expenses of witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party), actually and reasonably
incurred by or for Indemnitee in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in a Proceeding or establishing Indemnitee’s right of entitlement to
indemnification for any of the foregoing.  Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation, the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other bond or its equivalent.  Expenses, however,
shall not include any and all judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties and
amounts paid in settlement).

 

(g)           Fines.  References to “fines” shall include any excise tax
assessed with respect to any employee benefit plan.

 

(h)           Independent Legal Counsel.  “Independent Legal Counsel” shall mean
an attorney or firm of attorneys, selected in accordance with the provisions of
Section 9(d) hereof, that neither presently is, nor during the past five
(5) years has been, retained to represent: (i) the Corporation or any of its
subsidiaries or affiliates, or Indemnitee or any corporation or other entity of
which Indemnitee was or is a director, officer, employee or agent, or any
subsidiary or affiliate of such corporation or other entity, in any material
matter (other than with respect to

 

3

--------------------------------------------------------------------------------


 

matters concerning the right of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements); or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term Independent Legal Counsel shall not
include any attorney who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in any action to determine Indemnitee’s rights
pursuant to this Agreement.

 

(i)            Other Enterprise.  References to “other enterprise” shall include
any limited liability company or other legal entity or enterprise, as well as an
employee benefit plan sponsored by the Corporation or made available by the
Corporation to its employees.

 

(j)            Proceeding.  The term “Proceeding” shall include any threatened,
pending or completed action, suit, inquiry, proceeding, arbitration or
alternative dispute resolution mechanism, investigation (whether designated by
the investigative agency as a formal investigation or otherwise), administrative
hearing or any other actual, threatened or completed proceeding, whether brought
by or in the right of the Corporation or otherwise and whether of a civil,
criminal, administrative, regulatory or investigative nature, in which
Indemnitee was, is or will be involved as a party, as a witness or otherwise, by
reason of Indemnitee’s Corporate Status, by reason of any action taken by
Indemnitee or of any inaction on Indemnitee’s part while acting as a director,
officer, employee or agent or by reason of the fact that Indemnitee is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise; in each case whether or not Indemnitee is acting or serving in any
such capacity at the time any Expenses, judgments, fines, penalties and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with such Expenses, judgments, fines, penalties and
amounts paid in settlement) are incurred for which indemnification, advancement
or reimbursement can be provided under this Agreement.

 

(k)           Reviewing Party.  A “Reviewing Party” shall mean the party elected
pursuant to Section 9(c) of this Agreement.

 

(l)            Substantiating Documentation.  The term “substantiating
documentation” shall mean, as applicable, copies of bills or invoices for costs
incurred by or for Indemnitee, or copies of court or agency orders or decrees or
settlement agreements, as the case may be, accompanied by a sworn statement from
Indemnitee that such bills, invoices, court or agency orders or decrees or
settlement agreements, represent costs or liabilities meeting the definition of
“Expenses” herein.

 

(m)          To the Fullest Extent Authorized or Permitted by Law.  The phrase
“to the fullest extent authorized or permitted by law” shall include, but not be
limited to: (i) to the fullest extent authorized or permitted by law, even if
such indemnification is not specifically authorized by the provisions of this
Agreement, the Corporation’s Amended and Restated Certificate of Incorporation
(as amended from time to time, the “Certificate”), the Amended and Restated
Bylaws of the Corporation (as amended from time to time, the “Bylaws”) or by
statute; (ii) to the fullest extent authorized or permitted by any provision of
the DGCL that authorizes or contemplates additional indemnification by
agreement, or the corresponding provision of any

 

4

--------------------------------------------------------------------------------


 

amendment to or replacement of the DGCL or such provision thereof; and (iii) to
the fullest extent authorized or permitted by any amendments to or replacements
of the DGCL adopted after the date of this Agreement that increase the extent to
which a corporation may indemnify its officers and directors.

 

(n)           Voting Securities.  “Voting Securities” shall mean any securities
of the Corporation or other specified entity, as applicable, that vote generally
in the election of directors.

 

2.             Indemnity of Indemnitee.  The Corporation hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent authorized or permitted
by law.  In the event of any change in any applicable law, statute or rule which
narrows the right of a Delaware corporation to indemnify a member of its Board
of Directors or an officer, employee or agent, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.  The right to indemnification conferred herein shall be presumed to
have been relied upon by Indemnitee as an officer or director and shall be
enforceable as a contract right.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

 

(a)           Proceedings Other Than Proceedings by or in the Right of the
Corporation.  Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2(a) if, by reason of his Corporate Status, he is, or
is threatened to be made, a party to or participant in any Proceeding other than
a Proceeding by or in the right of the Corporation.  Pursuant to this
Section 2(a), Indemnitee shall be indemnified against all Expenses, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, penalties, fines and amounts paid in settlement)
actually and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Corporation and, with respect to any criminal Proceeding, had no
reasonable cause to believe his conduct was unlawful.

 

(b)           Proceedings by or in the Right of the Corporation.  Indemnitee
shall be entitled to the rights of indemnification provided in this
Section 2(b) if, by reason of his Corporate Status, he is, or is threatened to
be made, a party to or participant in any Proceeding brought by or in the right
of the Corporation to procure a judgment in its favor.  Pursuant to this
Section 2(b), Indemnitee shall be indemnified against all Expenses and, to the
fullest extent authorized or permitted by law, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such judgments,
penalties, fines and amounts paid in settlement) incurred by him or on his
behalf in connection with such Proceeding if he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Corporation; provided, however, that, if applicable law so provides, no
indemnification shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been finally adjudged to be liable
to the Corporation unless and to the extent that the Court of Chancery of the
State of Delaware shall determine, upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly

 

5

--------------------------------------------------------------------------------


 

and reasonably entitled to indemnity for such amounts which the Delaware Court
of Chancery or such other court shall deem proper.

 

3.             Additional Indemnification; Limitations.

 

(a)           Additional Indemnity.  In addition to, and without regard to any
limitations on, the indemnification provided for in Section 2, the Corporation
shall and hereby does indemnify and hold harmless Indemnitee against all
Expenses, judgments, fines, penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) incurred by him or on his behalf if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to or participant in any
Proceeding (including a Proceeding by or in the right of the Corporation ).  No
indemnification or hold harmless rights shall be available under this
Section 3(a) on account of Indemnitee’s conduct which (a) constitutes a breach
of Indemnitee’s duty of loyalty to the Corporation or its stockholders, (b) is
an act or omission not in good faith or which involves intentional misconduct or
a knowing violation of the law, (c) involves an unlawful distribution to
stockholders, or (d) involves a transaction from which Indemnitee derived an
improper personal benefit.

 

(b)           Limitations on Indemnity.  Notwithstanding any provision of this
Agreement, the Corporation shall not be obligated under this Agreement to
indemnify or hold harmless Indemnitee or to make any Expense Advance (and
Indemnitee hereby waives and relinquishes any right under this Agreement, the
Certificate, the Bylaws or otherwise to be indemnified and held harmless or to
receive any Expense Advance):

 

(i)            in connection with any acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification under this Agreement,
the Certificate or Bylaws, or applicable law; provided, however, notwithstanding
any limitation set forth in this Section 3(b)(i) regarding the Corporation’s
obligation to provide indemnification, Indemnitee shall be entitled under
Section 8 to receive Expense Advances hereunder with respect to any such
Proceeding unless and until a court having jurisdiction over the Proceeding
shall have made a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee has engaged in acts,
omissions or transactions for which Indemnitee is prohibited from receiving
indemnification under this Agreement or applicable law;

 

(ii)           in connection with any Proceeding involving (A) the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Exchange Act, or any similar successor statute
or similar provisions of any Federal, state or local statutory or common law, or
(B) any reimbursement of the Corporation by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Exchange Act (including any such reimbursements that arise
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) from an accounting restatement by the Corporation, or the payment to the
Corporation of profits arising from the purchase, sale or other acquisition or
transfer by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or under any employee benefit plan of the Corporation or
other compensatory

 

6

--------------------------------------------------------------------------------


 

agreement to which Indemnitee is a party; provided, however, that
notwithstanding any limitation set forth in this Section 3(b)(ii) regarding the
Corporation’s obligation to provide indemnification, Indemnitee shall be
entitled under Section 8 to receive Expense Advances hereunder with respect to
any such Proceeding unless and until a court having jurisdiction over the
Proceeding shall have made a final judicial determination (as to which all
rights of appeal therefrom have been exhausted or lapsed) that Indemnitee has
violated said statute;

 

(iii)          in connection with any action instituted (A) by Indemnitee to
enforce or interpret this Agreement, if a court having jurisdiction over such
action determines as provided in Section 10 that each of the material assertions
made by the Indemnitee as a basis for such action was not made in good faith or
was frivolous, or (B) by or in the name of the Corporation to enforce or
interpret this Agreement, if a court having jurisdiction over such action
determines as provided in Section 10 that each of the material defenses asserted
by Indemnitee in such action was made in bad faith or was frivolous;

 

(iv)          in connection with any Proceeding initiated or brought voluntarily
by Indemnitee and not by way of defense, counterclaim or crossclaim, except
(A) with respect to actions or proceedings brought to establish or enforce a
right to indemnification or Expense Advances under this Agreement or any other
agreement or insurance policy or under the Certificate or Bylaws, (B) in
specific cases if the Board of Directors has approved the initiation or bringing
of such Proceeding or (C) as otherwise required under Section 145 of the DGCL,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, Expense Advance or insurance recovery, as the case may be; and

 

(v)           to the extent that the Corporation’s obligations under this
Agreement are fully discharged by any insurer or affiliate of the Corporation
otherwise than pursuant to this Agreement.  Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from the Corporation
pursuant to this Agreement by assigning to the Corporation any claims under such
insurance to the extent Indemnitee is paid by the Corporation.

 

(c)           Mandatory Payment of Expenses.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise, including, without limitation, the dismissal of an
action without prejudice, in the defense of any Proceeding or in the defense of
any claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.

 

4.             Contribution in the Event of Joint Liability.

 

(a)           Other Parties Jointly Liable.  The Corporation hereby agrees to
fully indemnify and hold Indemnitee harmless from any claims of contribution
which may be brought by officers, directors or employees of the Corporation who
may be jointly liable with Indemnitee.

 

(b)           Corporation Jointly Liable; Full Payment.  Whether or not the
indemnification provided in Sections 2 and 3 hereof is available, in respect of
any Proceeding in which the Corporation is jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), the Corporation shall
pay, in the first instance, the entire amount of all Expenses,

 

7

--------------------------------------------------------------------------------


 

judgments, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with such
Expenses, judgments, fines, penalties and amounts paid in settlement) relating
to such Proceeding without requiring Indemnitee to contribute to such payment
and the Corporation hereby waives and relinquishes any right of contribution it
may have against Indemnitee.  The Corporation shall not enter into any
settlement of any Proceeding in which the Corporation is jointly liable with
Indemnitee (or would be if joined in such Proceeding) unless such settlement
provides for a full and final release of all claims asserted against Indemnitee.

 

(c)           Corporation Jointly Liable; Shared Payment.  Without diminishing
or impairing the obligations of the Corporation set forth in the preceding
subparagraph, if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any Expenses, judgments, fines, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with such Expenses, judgments, fines, penalties and
amounts paid in settlement) in any Proceeding in which Corporation is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall contribute to the amount of Expenses, judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with such Expenses, judgments,
fines, penalties and amounts paid in settlement) actually incurred and paid or
payable by Indemnitee in proportion to the relative benefits received by the
Corporation and all officers, directors or employees of the Corporation other
than Indemnitee who are jointly liable with him (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Corporation and all officers, directors or employees of the
Corporation other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, in connection with the events that resulted in such Expenses,
judgments, penalties, fines or settlement amounts (including all interest,
assessments and other charges paid or payable in connection with such Expenses,
judgments, fines, penalties and settlement amounts), as well as any other
equitable considerations which the law may require to be considered.  The
relative fault of the Corporation and all officers, directors or employees of
the Corporation other than Indemnitee who are jointly liable with him (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive.

 

(d)           Survival Regardless of Investigation.  The indemnification and
contribution provided for herein will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee or any officer,
director, employee or agent of Indemnitee.

 

5.             Maintenance of D&O Insurance.  The Corporation hereby covenants
and agrees that, so long as the Indemnitee shall continue to serve as a member
of its Board of Directors or an officer of the Corporation or as a director or
officer of a subsidiary of the Corporation and thereafter so long as the
Indemnitee shall be subject to any possible Proceeding

 

8

--------------------------------------------------------------------------------


 

by reason of Indemnitee’s Corporate Status, the Corporation shall maintain in
full force and effect directors’ and officers’ liability insurance (“D&O
Insurance”) in reasonable amounts from established and reputable insurers.  In
all policies of D&O Insurance, the Indemnitee shall be named as an insured in
such a manner as to provide the Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Corporation’s directors, if the
Indemnitee is a director; or of the Corporation’s officers, if the Indemnitee is
not a director of the corporation but is an officer; or of the Corporation’s key
employees, if the Indemnitee is not a director or officer of the Corporation. 
Upon any Change in Control of the type referred to in Section 2(a)(iii), the
Corporation shall obtain continuation and/or “tail” coverage for Indemnitee to
the extent such coverage is obtainable at such time at reasonable cost in the
context of the market for directors and officers insurance as such market has
existed over the five years prior to such Change in Control.

 

6.             Establishment of a Trust.  In the event of a Change in Control,
the Corporation shall, upon written request by Indemnitee, create a “Trust” for
the benefit of Indemnitee and from time to time upon written request of
Indemnitee shall fund such Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request to be incurred
in connection with investigating, preparing for, participating in or defending
any Proceedings, and any and all judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties and
amounts paid in settlement) in connection with any and all Proceedings, from
time to time actually paid or claimed, reasonably anticipated or proposed to be
paid.  The trustee of the Trust (the “Trustee”) shall be a bank or trust company
or other individual or entity chosen by the Indemnitee and reasonably acceptable
to the Corporation.  Nothing in this Section 6 shall relieve the Corporation of
any of its obligations under this Agreement.  The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by mutual agreement of the Indemnitee and the Corporation or, if the
Corporation and the Indemnitee are unable to reach such an agreement, by
Independent Counsel selected in accordance with Section 9(d) of this Agreement. 
The terms of the Trust shall provide that, except upon the consent of both the
Indemnitee and the Corporation: (a) the Trust shall not be revoked or the
principal thereof invaded, without the written consent of the Indemnitee;
(b) the Trustee shall make Expense Advances, to the fullest extent permitted by
applicable law, within five (5) business days of a request by the Indemnitee;
(c) the Trust shall continue to be funded by the Corporation in accordance with
the funding obligations set forth above; (d) the Trust shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification or to be held harmless pursuant to this Agreement or otherwise;
and (e) all unexpended funds in such Trust shall revert to the Corporation upon
mutual agreement by the Indemnitee and the Corporation or, if the Indemnitee and
the Corporation are unable to reach such an agreement, upon a determination by
Independent Counsel selected in accordance with Section 9(d) of this Agreement,
that the Indemnitee has been fully indemnified and held harmless under the terms
of this Agreement.  The Trust shall be governed by Delaware law (without regard
to its conflicts of laws rules) and the Trustee shall consent to the exclusive
jurisdiction of the courts of the State of Delaware.

 

9

--------------------------------------------------------------------------------


 

7.             Choice of Counsel.  If Indemnitee is a member of the Board of
Directors but not an officer of the Corporation, Indemnitee, together with the
other directors who are not officers of the Corporation (the “Outside
Directors”), shall be entitled to employ, and be reimbursed for the fees and
disbursements of, counsel separate from that chosen by indemnitees who are
officers of the Corporation.  The principal counsel for Outside Directors
(“Principal Counsel”) shall be determined by majority vote of the Outside
Directors, and the principal counsel for the indemnitees who are not Outside
Directors (“Separate Counsel”) shall be determined by majority vote of such
indemnitees.  The obligation of the Corporation to reimburse Indemnitee for the
fees and disbursements of counsel hereunder shall not extend to the fees and
disbursements of any counsel employed by Indemnitee other than Principal Counsel
or Separate Counsel, as the case may be, provided that (i) Indemnitee shall have
the right to employ Indemnitee’s counsel in any such Proceeding at Indemnitee’s
expense and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Corporation, (B) Indemnitee shall have reasonably
concluded with the advice of counsel that there is a substantial possibility
that Principal Counsel or Separate Counsel, as the case may be, will have a
conflict of interest in representing Indemnitee, or (C) the Corporation shall
not continue to retain Principal Counsel or Separate Counsel, as the case may
be, to defend such Proceeding, then the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Corporation.

 

8.             Advances of Expenses.

 

(a)           Payment of Expenses.  Subject to Section 7, Expenses incurred by
Indemnitee shall be advanced by the Corporation to Indemnitee as soon as
practicable but in any event no later than twenty (20) days after receipt by the
Corporation of Indemnitee’s written request accompanied by substantiating
documentation, whether prior to or after final disposition of any Proceeding. 
No objections based on or involving the question whether such charges meet the
definition of “Expenses,” including any question regarding the reasonableness of
such Expenses, shall be grounds for failure to advance to such Indemnitee, or to
reimburse such Indemnitee for, the amount claimed within such period; and the
undertaking of Indemnitee set forth in Section 8(b) to repay any such amount to
the extent it is ultimately determined that Indemnitee is not entitled to
indemnification shall be deemed to include an undertaking to repay any such
amounts determined not to have met such definition.

 

(b)           Undertaking.  The obligation of the Corporation to make an advance
payment of Expenses to Indemnitee pursuant to Section 8(a) (an “Expense
Advance”) shall be subject to the condition that, if, when and to the extent
that a Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, this Agreement, the Certificate or the
Bylaws, the Corporation shall be entitled to be reimbursed by Indemnitee (who
hereby undertakes and agrees to reimburse the Corporation) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, this Agreement, the Certificate or the Bylaws, any determination made by
the Reviewing Party that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Corporation for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).

 

10

--------------------------------------------------------------------------------


 

Indemnitee’s obligation to reimburse the Corporation for any Expense Advance
shall be unsecured and no interest shall be charged by the Corporation in
connection with any such amounts determined to be owed by Indemnitee.

 

9.             Right of Indemnitee to Indemnification Upon Application;
Procedure Upon Application.  It is the intent of this Agreement to secure for
Indemnitee rights of indemnity that are as favorable as may be permitted under
the law and public policy of the State of Delaware.  Accordingly, the parties
agree that the following procedures and presumptions shall apply in the event of
any question as to whether Indemnitee is entitled to indemnification under this
Agreement:

 

(a)           Notice.  Indemnitee shall promptly notify the Corporation in
writing in accordance with Section 19 of this Agreement upon being served with
any summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or an Expense Advance covered hereunder.  The failure of
Indemnitee to so notify the Corporation shall not relieve the Corporation of any
obligation which it may have to the Indemnitee under this Agreement, or
otherwise.

 

(b)           Written Request.  Indemnitee may deliver to the Corporation a
written request to indemnify and hold harmless Indemnitee in accordance with
this Agreement.  Such request(s) may be delivered from time to time and at such
time(s) as Indemnitee deems appropriate in his sole discretion.  Following such
a written request for indemnification by Indemnitee, the Indemnitee’s
entitlement to indemnification shall be determined according to Section 9(c) of
this Agreement.

 

(c)           Reviewing Party/Cooperation by Indemnitee.  Upon written request
by Indemnitee for indemnification pursuant to Section 9(b) hereof, a
determination, if required by applicable law, with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
three methods, which shall be at the election of the Indemnitee:  (i) by a
majority of the Disinterested Directors, even though less than a quorum, (ii) by
Independent Legal Counsel in a written opinion to the Board of Directors, a copy
of which shall be delivered to the Indemnitee or (iii) by the stockholders of
the corporation.  The Corporation promptly will advise Indemnitee in writing
with respect to any determination that Indemnitee is or is not entitled to
indemnification, including, without limitation, a description of any reason or
basis for which indemnification has been denied.  If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) days after such determination.  Indemnitee shall cooperate with
the Reviewing Party and provide to the Reviewing Party upon reasonable advance
request any documentation or information which is reasonably available to
Indemnitee and reasonably necessary to such determination.  Nothing in this
Agreement shall require Indemnitee to waive any of his rights under the United
States Constitution or to provide information which is privileged or otherwise
protected from disclosure.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the Reviewing Party
shall be borne by the Corporation (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.  If the Reviewing
Party shall not have made a determination within sixty (60) days after receipt
by the Corporation of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have

 

11

--------------------------------------------------------------------------------


 

been made and Indemnitee shall be entitled to such indemnification; provided,
however, that the foregoing provisions of this Section 9(c) shall not apply if
the determination of entitlement to indemnification is to be made by the
stockholders and if within fifteen (15) days after receipt by the Corporation of
the request for such determination the Board resolves to submit such
determination to the stockholders for their consideration at the next annual
meeting thereof and such determination is made thereat.

 

(d)           Independent Legal Counsel.  If the determination of entitlement to
indemnification is to be made by Independent Legal Counsel pursuant to
Section 9(c) hereof, the Independent Legal Counsel shall be selected as provided
in this Section 9(d).  The Independent Legal Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors).  Indemnitee or the Corporation, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Legal Counsel so selected
does not meet the requirements of “Independent Legal Counsel” as defined in
Section 1(h) and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Legal Counsel.  If a written objection is made
and substantiated, the Independent Legal Counsel selected may not serve as
Independent Legal Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit.  If, within thirty
(30) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(b) hereof, no Independent Legal Counsel
shall have been selected and not objected to, either the Corporation or
Indemnitee may seek judicial resolution of any objection which shall have been
made by the Corporation or Indemnitee to the other’s selection of Independent
Legal Counsel and/or for the appointment as Independent Legal Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Legal Counsel under
Section 9(c) hereof.  The Corporation shall pay any and all reasonable fees and
expenses of Independent Legal Counsel incurred by such Independent Legal Counsel
in connection with acting pursuant to Section 9(c) hereof, and the Corporation
shall pay all reasonable fees and expenses incident to the procedures of this
Section 9(d), regardless of the manner in which such Independent Legal Counsel
was selected or appointed.

 

(e)           Presumption in Favor of Indemnification.  In making a
determination with respect to entitlement to indemnification hereunder, the
Reviewing Party shall presume that Indemnitee is entitled to indemnification
under this agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 9(b).  For purposes of this Agreement, the
termination of any Proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.  In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by

 

12

--------------------------------------------------------------------------------


 

Indemnitee to secure a judicial determination that Indemnitee should be
indemnified under applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In connection with any
determination by the Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified hereunder, the burden of proof and the burden of
persuasion, by clear and convincing evidence, shall be on the Corporation to
establish that Indemnitee is not so entitled.

 

(f)            Presumption of Good Faith.  Indemnitee shall be presumed to have
acted in good faith if Indemnitee’s action is based on the records or books of
account of the Corporation, including financial statements, or on information
supplied to Indemnitee by the officers of the Corporation in the course of their
duties, or on the advice of legal counsel for the Corporation or on information
or records given or reports made to the Corporation or the Board of Directors by
an independent certified public accountant, by a financial advisor or by an
appraiser or other expert selected with reasonable care by the Corporation or
the Board of Directors.  In addition, the knowledge and/or actions, or failure
to act, of any other director, officer, employee or agent of the Corporation
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.  Whether or not the foregoing provisions
of this Section 9(f) are satisfied, it shall in any event be presumed (unless
there is clear and convincing evidence to the contrary) that Indemnitee has at
all times acted in good faith and in a manner he reasonably believed to be in or
not opposed to the best interests of the Corporation.  Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.

 

(g)           Presumption for Settlements.  The Corporation acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty.  In the event that any Proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such Proceeding with or without
payment of money or other consideration) it shall be presumed (unless there is
clear and convincing evidence to the contrary) that Indemnitee has been
successful on the merits or otherwise in such action, suit or proceeding. 
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion, by clear and convincing evidence.

 

(h)           Notice to Insurers.  If, at the time of the receipt by the
Corporation of a notice of a Proceeding pursuant to Section 9(a) hereof, the
Corporation has liability insurance in effect which may cover such Proceeding,
the Corporation shall give prompt notice of the commencement of such Proceeding
to the insurers in accordance with the procedures set forth in each of the
Corporation’s policies.  The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 

10.          Remedies.

 

(a)           Adjudication of Entitlement.  In the event that (i) a
determination is made by the Reviewing Party pursuant to Section 9 that
Indemnitee is not entitled to indemnification under

 

13

--------------------------------------------------------------------------------


 

this Agreement, (ii) an Expense Advance is not timely made pursuant to
Section 8, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 9(c) within sixty (60) days after receipt by the
Corporation of the request for indemnification, (iv) payment of indemnification
is not made pursuant to Section 3(a) or the penultimate sentence of
Section 9(c) of this Agreement within ten (10) days after receipt by the
Corporation of a written request therefor, (v) payment of indemnification is not
made within ten (10) days after a determination has been made by the Reviewing
Party that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 9, (vi) a contribution payment is
not timely made in a timely manner pursuant to Section 4, or (vii) payment to
Indemnitee pursuant to any indemnification or hold harmless rights under this
Agreement is not made within ten (10) days after receipt by the Corporation of a
request therefor.  Indemnitee shall be entitled to an adjudication of his
entitlement to such indemnification.  The Corporation shall not oppose
Indemnitee’s right to seek any such adjudication.

 

(b)           Determination of Not Entitled. In the event that a determination
shall have been made pursuant to Section 9(c) that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 10
shall be conducted in all respects as a de novo trial, on the merits and
Indemnitee shall not be prejudiced in any way by reason of that adverse
determination.  In addition, all of the presumptions in favor of Indemnitee set
forth in Section 9 shall apply to such judicial proceeding.

 

(c)           Determination of Entitled. If a determination shall have been made
pursuant to Section 9(c) that Indemnitee is entitled to indemnification, the
Corporation shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 10, absent (i) a misstatement by Indemnitee
of a material fact, or omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification or (ii) a prohibition of such indemnification under
applicable law.

 

(d)           Expenses Incurred in Action to Enforcement or Interpretation.  The
Corporation shall also indemnify and hold harmless Indemnitee to the fullest
extent authorized or permitted by law against all Expenses and, in accordance
with Section 8, also advance such Expenses to Indemnitee that are actually and
reasonably incurred by Indemnitee in connection with any judicial proceeding
brought by Indemnitee (i) to establish or enforce Indemnitee’s rights under, or
to recover damages for breach of, this Agreement or any other indemnification,
advancement or contribution agreement or provision of the Certificate or Bylaws,
or (ii) to recover under any directors’ and officers’ liability insurance
policies maintained by the Corporation; regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses, contribution or insurance recovery.

 

(e)           Validity of Presumptions.  The Corporation shall be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 10 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate that the Corporation is bound by all the
provisions of this Agreement.

 

(f)            Interest.  Interest shall be paid by the Corporation to
Indemnitee at the legal rate under Delaware law for amounts which the
Corporation indemnifies or is obliged to indemnify

 

14

--------------------------------------------------------------------------------


 

for the period commencing with the date on which Indemnitee requests
indemnification (or reimbursement or advancement of any Expenses) and ending
with the date on which such payment is made to Indemnitee by the Corporation.

 

11.          Indemnification Hereunder Not Exclusive.  The indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Certificate,
the Bylaws, the DGCL, any D&O Insurance, any agreement, or otherwise, both as to
action in Indemnitee’s official capacity and as to action in another capacity
while holding such office provided, however, that Indemnitee waives and
relinquishes all rights under this Agreement, the Certificate, the Bylaws or
otherwise to be indemnified and held harmless or to receive Expense Advances
with respect to the matters set forth in Section 3(b); and provided further,
however, Indemnitee shall reimburse the Corporation for amounts paid to
Indemnitee pursuant to such other rights to the extent such payments duplicate
any payments received pursuant to this Agreement.

 

12.          Continuation of Indemnity.  All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee serves
as a director or officer of the Corporation or as a director, officer, employee
or agent of any other corporation, partnership, joint venture, trust or other
enterprise which Indemnitee serves at the request of the Corporation and shall
continue thereafter so long as Indemnitee may be subject to any possible
Proceeding (including any rights of appeal thereto and any proceeding commenced
by Indemnitee pursuant to Section 10 of this Agreement) by reason of his
Corporate Status, whether or not he is acting in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement.

 

13.          Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of Expenses, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses to which Indemnitee is entitled.

 

14.          Mutual Acknowledgement.  The Corporation and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Corporation from indemnifying its directors, officers, employees or agents
under this Agreement or otherwise and that the Securities and Exchange
Commission has taken the position that indemnification is not available for
violations of federal securities law.  Indemnitee understands and acknowledges
that the Corporation has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Corporation’s rights under public policy to indemnify Indemnitee.

 

15.          Settlement of Claims.  The Corporation shall not be liable to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Corporation’s prior written consent.  The
Corporation shall not settle any Proceeding in any manner which would impose any
liability, penalty or limitation on Indemnitee without Indemnitee’s prior
written consent.  Neither the Corporation nor Indemnitee will unreasonably
withhold or delay their consent to any proposed settlement.

 

15

--------------------------------------------------------------------------------


 

16.          Enforcement.  The Corporation expressly confirms and agrees that it
has entered into this Agreement and assumed the obligations imposed on the
Corporation hereby in order to induce Indemnitee to serve as a director,
officer, employee or agent of the Corporation, and acknowledges that Indemnitee
is relying upon this Agreement in continuing as a director, officer, employee or
agent.

 

17.          Governing Law; Venue; Binding Effect; Amendment and Termination.

 

(a)           Governing Law.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of Delaware.

 

(b)           Venue.  The Corporation and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the state courts
of the State of Delaware.

 

(c)           Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon the Corporation, its successors and assigns, and shall inure to the
benefit of Indemnitee, Indemnitee’s heirs, personal representatives and assigns
and to the benefit of the Corporation, its successors and assigns.  The
Corporation shall require and cause any successor (whether direct or indirect,
and whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
effect.

 

(d)           Amendment.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
the Corporation and Indemnitee.

 

18.          Severability.  If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable (a) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be in any
way affected or impaired thereby, and (b) to the fullest extent authorized or
permitted by law, the provisions of this Agreement shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.  Each section of this Agreement is a separate and independent
portion of this Agreement.  If the indemnification to which Indemnitee is
entitled with respect to any aspect of any claim varies between two or more
sections of this Agreement, that section providing the most comprehensive
indemnification shall apply.

 

19.          Notice.  Notice to the Corporation shall be directed to Coldwater
Creek Inc., One Coldwater Creek Drive, Sandpoint, Idaho, 83864, Attention: 
Chief Executive Officer.

 

16

--------------------------------------------------------------------------------


 

Notice to Indemnitee shall be directed to the address set forth under
Indemnitee’s signature hereto.  The foregoing addresses may be changed from time
to time upon notice to the other party.  Notice shall be deemed received three
days after the date postmarked if sent by prepaid mail, properly addressed.

 

20.          Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement. 
Delivery of an executed counterpart of this Agreement by telefacsimile shall be
equally as effective as delivery of a manually executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile also shall deliver a manually executed counterpart of this
Agreement but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

21.          No Construction as Employment Agreement.  Nothing contained in this
Agreement shall be construed as giving the Indemnitee any right to be retained
in the employ of the Corporation or any of its subsidiaries.

 

22.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supercedes any prior written or oral communications, understandings or
agreements relating to such subject matter, including, without limitation, any
written indemnification agreement between the Corporation and Indemnitee bearing
a date that precedes the date hereof.

 

23.          Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee.  Indemnitee agrees to execute all
documents and to perform all acts that may be reasonably necessary to secure
such rights and to enable the Corporation effectively to bring suit to enforce
such rights.

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

COLDWATER CREEK INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

INDEMNITEE:

 

 

 

 

 

Signature

 

 

 

Print Name

 

Address:

 

 

 

 

 

 

Facsimile:

 

 

Telephone:

 

 

 

18

--------------------------------------------------------------------------------